Citation Nr: 0833405	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed post 
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
an acquired psychiatric disorder other than PTSD.  

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a stomach condition.  

4.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
residuals of a head injury.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945, including service in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
RO that denied the veteran's application to reopen previously 
denied claims of service connection for an acquired 
psychiatric disorder, to include PTSD, a head injury and a 
stomach condition.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of service connection for PTSD and an acquired 
psychiatric disorder other than PTSD are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  In a December 1988 decision, the Board denied the 
veteran's claim of service connection for a chronic acquired 
psychiatric disorder; the veteran was notified of this 
decision and of his appellate rights; the veteran did not 
appeal the decision within the allotted time and the decision 
became final on that record.  

2.  The evidence added to the record since the December 1988 
rating decision is not cumulative or redundant and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

3.  In a December 1988 decision, the Board denied the 
veteran's claim of service connection for a chronic 
gastrointestinal disorder; the veteran was notified of this 
decision and his appellate rights, but did not appeal this 
determination in timely fashion.  

4.  The evidence added to the record since the December 1988 
Board decision is cumulative and redundant of the facts 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the veteran's claim or 
otherwise serve to  raise a reasonable possibility of 
substantiating the claim.  

5.  In a June 1986 decision, the RO denied the veteran's 
claim of service connection for a head injury; the veteran 
was notified of this decision and his appellate rights, but 
did not appeal this determination in timely fashion.  

6.  The evidence added to the record since the June 1986 RO 
decision is cumulative and redundant of the facts previously 
considered, does not relate to an unestablished fact 
necessary to substantiate the veteran's claim or otherwise 
serve to  raise a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder other than PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

2.  New and material evidence has not been received to reopen 
the claims of service connection for a chronic 
gastrointestinal disorder and a head injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.    See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The rule is effective on November 9, 2000, with exceptions, 
to include the amendment to 38 C.F.R. § 3.156(a), which is 
effective on August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement VCAA and do not provide any rights other than those 
provided by VCAA.  

Here, the RO, in letters dated in October and November 2002, 
September 2006, and October 2007, provided the veteran with 
the notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), including the evidence needed to show new and 
material evidence, and including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed that 
he should send information or evidence relevant to the claims 
to VA.  In addition, the RO provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding the claims, and also informed 
the veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  Specifically, 
the information and evidence associated with the claims file 
consists of the veteran's service records, post-service 
medical treatment records, VA examinations, and statements 
submitted by and on behalf of the of the veteran in support 
of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  

Accordingly, further development and further expending of 
VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


II.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
or Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  An exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


A.  An acquired psychiatric disorder other than PTSD.

The evidence associated with the claims folder since the 
December 1988 Board decision denying the veteran's claim for 
a chronic acquired psychiatric disorder includes VA medical 
records and evaluations, and statements of the veteran and 
his representative in support of the claim.  

Of particular significance is an August 2006 VA examination 
report indicating that the veteran has been diagnosed with 
anxiety disorder NOS, among other conditions.  

The examiner also noted a history of reported stressful 
circumstances in service in World War II, as well as exposure 
to natural disasters, accidents at work, an unexpected death 
of someone close, a life-threatening injury and severe human 
suffering.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
December 1988 Board decision and, when considered with 
previous evidence of record, relates to unestablished facts 
necessary to substantiate the veteran's claim and raises a 
reasonable possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for a psychiatric disorder other than PTSD is 
reopened.  


B.  A stomach disorder and residuals of a head injury.

After reviewing the record, and for reasons expressed 
hereinbelow, the Board is of the opinion that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claims of service connection for a stomach condition or 
residuals of a head injury.  

In this case, the evidence submitted after December 1988 
Board decision, and the June 1986 RO decision, respectively, 
consists of private and VA medical treatment records, as well 
as the veteran's own statements.  

The medical treatment records, however, merely show ongoing 
treatment for various possible stomach conditions, including 
gastroesophageal reflux disease and hiatal hernia, but no 
indications other than the veteran's own testimony that his 
stomach complaints are related to his service.  In addition, 
the veteran's medical records do not indicate that the 
veteran has an identified residual of the claimed head 
injury.  

Because medical records diagnosing and treating the veteran 
for gastrointestinal disorders, including upset stomach, 
peptic ulcer disease, and irritable bowel syndrome, were 
previously of record in December 1988, this additional 
evidence is essentially cumulative and redundant of evidence 
already considered.  Thus, the additional medical evidence 
submitted since that time is not new, as defined by 38 C.F.R. 
§ 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 
(1993) (medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing other 
crucial matters, such as medical nexus, does not constitute 
new and material evidence).  

Additionally, none of the evidence submitted since the 
December 1988 Board decision addresses the bases by which the 
previous claim had been denied, that is, the lack of evidence 
connecting a stomach condition to an event or incident in 
service.  These records do not relate to an unestablished 
fact necessary to substantiate the claim, and are therefore 
not "so significant that [they] must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156.  

The Board also notes that the medical evidence since June 
1986 does not indicate that the veteran currently has any 
head injury residuals.  This was also the basis upon which 
the previous claim was denied in June 1986.  

Finally, the Board notes that the veteran and his 
representative have submitted statements in connection with 
the claims, including assertions that his conditions are 
related to service.  As these individuals have no medical 
training, however, their assertions of medical causation are 
insufficient to reopen his claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In this regard, the Board notes that, while the veteran can 
report his symptoms, his statements as to cause, onset or 
claimed aggravation must be supported by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Based on the foregoing, the Board finds that no new and 
material evidence relevant to the claims for a stomach 
condition and residuals of a head injury has been submitted 
since the last final Board and RO denials in December 1988 
and June 1986, respectively.  

The evidence submitted is not more than cumulative and 
redundant of the record before the RO in June 1986 or the 
Board in December 1988, or legally insufficient to reopen the 
claims.  As such, there is no new evidence that has raised a 
reasonable possibility of substantiating the claims.  See 
38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder other than PTSD, the appeal to this extent is 
allowed subject to further action as discussed hereinbelow.  

As new and material evidence has not been received to reopen 
the claim of service connection for a stomach condition, the 
appeal to this extent is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for residuals of a head 
injury, the appeal to this extent is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's psychiatric and PTSD claims must be 
remanded for further action.  

In connection with the PTSD claim, the Board notes that, in 
June 1999, revised regulations concerning PTSD were published 
in the Federal Register reflecting the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The changes to 38 C.F.R. 
§ 3.304(f) were made effective the date of the Cohen 
decision.  Service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen.  

In this case, the record contains diagnoses of anxiety 
disorder NOS and dementia.  The claims file also contains a 
possible diagnosis of PTSD, but the medical records contained 
in the veteran's claims file indicate that this diagnosis may 
not have been in connection with the veteran in this case, 
but rather may have been part of an August 2006 VA 
examination of another veteran whose records may have 
accidently been inserted in the veteran's records.  

In this regard, the Board notes that the beginning of the VA 
PTSD examination indicates that the examination is for the 
veteran, but then states facts related to service in the 
Republic of Vietnam and other indications that this 
examination may not be in connection with the veteran in this 
case.  This examination diagnosed the veteran with PTSD, 
whereas the other August 2006 VA psychiatric examination of 
the veteran indicates that the veteran does not meet the 
criteria for a diagnosis of PTSD.  

Based on the foregoing, the Board finds that the RO should, 
if possible resolve the question surrounding the two August 
2006 VA examinations and indicate which of these examinations 
(or both) refers to the veteran in this case.  

Next, the Board notes that an August 2006 VA examination 
report indicates that the veteran has been diagnosed with 
anxiety disorder NOS.  This examiner also noted a history of 
reported stressful circumstances in service in World War II, 
as well as exposure to natural disasters, accidents at work, 
and exposure to unexpected death of someone close, a life-
threatening injury and severe human suffering.  The examiner, 
however, did not indicate whether the veteran's anxiety 
disorder was related to his service.  

Upon remand therefore, the RO should arrange for the 
veteran's claims folder to be reviewed by the examiner who 
prepared the August 2006 VA examination report (or a suitable 
substitute if such examiner is unavailable), for the purpose 
of preparing an addendum that addresses whether the veteran's 
diagnosed anxiety disorder NOS had its onset during his 
period of active service, or whether such disability was 
caused by any incident that occurred during such active 
service.  Pursuant to VCAA, such an examination is necessary 
to adjudicate this claim.  See 38 U.S.C.A § 5103; 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should, if possible, undertake 
to resolve the question surrounding the 
two August 2006 VA examinations and 
indicate which of these examinations (or 
both) refers to the veteran in this case.  
If only one of these examination reports 
pertains to the veteran, the RO should 
specifically identify the report.  

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the August 2006 
VA examination report diagnosing the 
veteran with anxiety disorder NOS (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's diagnosed anxiety 
disorder is related to his service.  The 
examiner should also be asked to clarify 
whether the veteran has PTSD and, if so, 
whether such condition is related to an 
in-service stressful event.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric disability found to be 
present.  All necessary tests should be 
conducted.  The examiner is asked to 
specifically rule in or exclude a 
diagnosis of PTSD.  

The examiner should then comment on the 
medical evidence of record.  The examiner 
must offer an opinion regarding whether 
the veteran's diagnosed anxiety disorder 
NOS had its onset during his period of 
active service, or was such disability 
caused by any incident that occurred 
during such active service. If the 
examiner diagnoses the veteran as having 
PTSD, the examiner must specifically 
indicate the stressor or stressors 
underlying that diagnosis and offer an 
opinion as to the likelihood that there 
is a link established by the medical 
evidence between the veteran's PTSD and 
such stressor(s).  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a typewritten 
report.  

3.  After completion of the above-
requested development (and after 
undertaking any additional development 
deemed warranted by the record), the RO 
should review the veteran's claims in 
light of all relevant evidence and 
governing legal authority and precedent, 
to include, if appropriate, the 
application of 38 U.S.C.A. § 1154(b).   
In the event the decision remains adverse 
to him, the veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


